Citation Nr: 0627019	
Decision Date: 08/28/06    Archive Date: 09/06/06	

DOCKET NO.  05-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from July 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in San Juan, Puerto Rico, that confirmed and continued a 
previous denial of entitlement to service connection for 
schizophrenia.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals that additional 
due process considerations are required before the Board may 
undertake review of the claim.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) essentially stated that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim of the benefits sought by the claimant.  
Review of the claims file reveals that notice in this regard 
to date is incomplete.

The veteran was sent a letter by the RO in June 2004 which 
told her that to qualify as new, "evidence must be in 
existence and be submitted to VA for the first time."  As for 
material evidence, she was told that "the additional existing 
evidence must pertain to the reason your claim was previously 
denied." 

In Kent, the Court essentially required VA to describe more 
specifically and affirmatively the kind of evidence required 
to constitute material evidence.  Kent, at 12 (where prior 
denial was based on conclusion the disorder preexisted 
service and was not aggravated therein (as in the instant 
case), VA's notice must state the claimant must submit 
evidence indicating either that the disorder did not in fact 
exist prior to service and was incurred therein or that the 
preexisting disorder was in fact aggravated by service).  A 
review of the record reveals the veteran has not been 
provided with such information.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
regarding her claim to reopen a claim of 
service connection for schizophrenia.  
This should include notification of the 
evidence of record, notification of the 
information that is necessary to 
establish entitlement to service 
connection for schizophrenia, and notice 
regarding the evidence and information 
necessary to reopen the claim.

2.  If deemed advisable by the 
information obtained, an examination by a 
physician with appropriate expertise in 
psychiatry is authorized.  The claims 
file must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and review of the 
claims file, the examiner should opine as 
to whether it is at least as likely as 
not that (probability of 50 percent or 
higher) that her preexisting 
schizophrenia was aggravated by her 
active service.  The rationale for any 
opinion expressed should be provided.

3.  When the development requested has 
been completed to the extent possible, 
the case should again be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity for 
response before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
the current appeal.  No action is required from her until she 
is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



